DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s amendment is persuasive.  The art-based rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-13 are allowed.  
Claims 1-12; the reasons for allowance were stated in a prior action.
Claims 13; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claims 13: wherein the controller is further arranged such that: when the input voltage is between a first threshold and a second threshold greater than said first threshold, the controller operates the power supply circuit in a first mode in which the controller closes the third switch and opens the fourth switch; when the input voltage is above the second threshold, the controller operates the power supply circuit in a second mode in which the controller applies a third PWM signal to the third switch and opens the fourth switch; and when the input voltage is below the first threshold, the controller operates the power supply circuit in a third mode in which the controller closes the third switch and applies a fourth PWM signal to the fourth switch.

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839